DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, III, IV, V, and VI, as set forth in the Office action mailed on 12/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/11/2020 is withdrawn.  Claims 11-20, directed to Inventions II, III, IV, V, and VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Allowable Subject Matter
Claims 1-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a remote sampling sensor comprising an insertion probe, the insertion probe comprising: a chamber, the chamber being configured to permit the sample to enter said chamber: a retro-reflective optic, the retro-reflective optic being configured to return the light from said light emitter through the chamber to said detector system: and an insertion tip at a distal end of the insertion probe, the retro-reflective optic being adjacent the insertion tip, wherein the insertion probe is remotely located from the measurement optics in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a remote sampling sensor comprising an insertion probe, the insertion probe being remote from and operably coupled to the measurement optics, the insertion probe comprising: an insertion tip at a distal end of the insertion probe; a retro-reflective optic, the retro-reflective optic being proximal of 

Claims 2-20 are allowable at least based upon their dependence on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877